DETAILED ACTION
This action is responsive to the amendment filed on 5/11/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Appireddygari Venkataramana et al. (US 20200341642 A1, hereinafter Appireddygari)
As per claim 1. A method for data storage, comprising: aligning a plurality of sets of data blocks in a plurality of queues; [Appireddygari teaches a plurality of queues where a set (sequence) of data blocks is queued into each queue: “Turning to FIG. 6, in Step 600, a set of data block queues is identified. In one embodiment of the invention, each identified data block queue may represent a first-in, first-out (FIFO) buffer. Further, each identified data block queue may include a sequence of data blocks, which may be awaiting transmission (or routing) to a backup storage system (BSS) (see e.g., FIG. 3B). The cardinality of (i.e., number of data blocks in) the sequence of data blocks in each identified data block queue may be the same or different throughout. Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme.” (paragraph 100)]
buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, [The data blocks can be buffered (queued) in a write buffer: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78)]
each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues; and [The data blocks are sorted by the ‘nearest critical based queuing scheme’ while queued in the plurality of queues: “In one embodiment of the invention, the block sorter (248) may refer to a computer program that may execute on the underlying hardware of the source host (230). Specifically, the block sorter (248) may refer to a computer program designed and configured to sort data blocks (252), queued by the data buffer (238), such that the nearest and most critical data blocks (252) in each block queue (254) are placed at the front of the block queue (254). Accordingly, the block sorter (248) may include functionality to: receive modified weight-based Euclidean distances between queued adjacent data block (252) pairs from the Euclidean distance calculator (244); rearrange the queued data blocks (252) in each block queue (254) based at least on the received modified weight-based Euclidean distances, to achieve a nearest critical based queuing scheme; and provide the rearranged, queued data blocks (252) to the transmit buffer (250). A queuing scheme may refer to an order in which data blocks (252) in a given block queue (254) may be arranged. The aforementioned nearest critical based queuing scheme subsequently arranges the data blocks (252) in a given block queue (254) such that, in ranking order, the nearest and most critical data blocks (252) occupy the front-most sequence positions (256), whereas the farthest and least critical data blocks (252) alternatively occupy the rear-most sequence positions (256). One of ordinary skill will appreciate that the block sorter (248) may perform other functionalities without departing from the scope of the invention.” (paragraph 46); and the data blocks are arranged into the write buffer through the same scheme: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78)]
storing the data blocks in each data buffer into a NAND unit. [The data blocks are moved from the write buffer into a backup storage array, which can be a NAND Flash Memory: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78), and “In one embodiment of the invention, the backup storage array (348) may refer to a collection of one or more physical storage devices (not shown) on which various forms of information—e.g., backup user program data (350)—may be consolidated. Each physical storage device may encompass non-transitory computer readable storage media on which information may be stored in whole or in part, and temporarily or permanently. By way of examples, each physical storage device may be representative of a hard disk drive (HDD), a solid state drive (SSD), a magnetic tape storage system, or network attached storage (NAS). Further, in one embodiment of the invention, the backup storage array (348) may be implemented using persistent (i.e., non-volatile) storage. Examples of persistent storage may include, but are not limited to, optical storage, magnetic storage, NAND Flash Memory, NOR Flash Memory, Magnetic Random Access Memory (M-RAM), Spin Torque Magnetic RAM (ST-MRAM), Phase Change Memory (PCM), or any other storage defined as non-volatile Storage Class Memory (SCM).” (paragraph 79)]
As per claim 2. Appireddygari teaches The method of claim 1, and Appireddygari further teaches wherein aligning the plurality of sets of data blocks in the plurality of queues comprises: aligning a first set of data blocks in a first queue; and aligning a second set of data blocks in a second queue. [See the rejection in claim 1 above, where the first and second queue may be the first and second of the plurality of data block queues, and the first and second sets may be the sequences of data blocks queued in the first and the second queues.
Additionally, Lin (US 20190095321 A1) provides another concrete example, where Lin teaches separating data to be written into multiple queues, where the reference’s first write queue and first portion of data correspond to the claim’s first queue and first set of data blocks and the reference’s second write queue and second portion of data correspond to the claim’s second queue and second set of data blocks. “Therefore, when the controller 110A/110B performs the corresponding write tasks according to the write queues WQ[0], WQ[1], WQ[2] and WQ[3], the data will be written into the first buffer Buffer_1, the first buffer Buffer_1, the second buffer Buffer_2 and the first buffer Buffer_1 in order, so as to complete the corresponding write tasks.” (paragraph 46)
“generating a plurality of write queues according to the write command, wherein the write queues comprise at least a first write queue, a second write queue and a third write queue, the first write queue indicates a first portion of data to be written into the first buffer, the second write queue indicates a second portion of data to be written into the second buffer, the third write queue indicates a third portion of data to be written into the first buffer; performing corresponding write tasks based on the first write queue and the second write queue;” (claim 14)]
As per claim 4. Appireddygari teaches The method of claim 2, and Appireddygari further teaches wherein the first set of data blocks and the second set of data blocks are from a same data chunk. [Appireddygari teaches blocks from different user program data that are inserted into the queues on a basis of arrival order, where it would be possible for the blocks from one user program data to fully occupy two queues: Appireddygari teaches blocks belonging to chunks, or user program data being backed up: “identify and replicate data blocks (252) of user program data (242), residing in the host storage array (240), based on a configuration of the backup agent (238); queue any replicated data blocks (252) of user program data (252) within one or more block queues (254);” (paragraph 38); Appireddygari teaches the data blocks are stored in the queues in arrival-based order, rather than having any queue specific to a particular user program: “Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme. A queuing scheme may refer to an order in which data blocks in a given data block queue may be arranged. The aforementioned arrival based queuing scheme subsequently arranges the data blocks in a given data block queue in the order in which the data blocks had been selected for backup by a backup agent executing on the source host.” (paragraph 100)
Lin also provides an example of writing data from a single chunk through at least two write queues: Lin teaches writing a ‘predetermined data,’ which corresponds to the chunk in the claim: “performing a write operation based on a write command to write predetermined data in the memory device, wherein the step of performing the write operation based on the write command further comprises: during the write operation, writing a portion of the predetermined data that has been written in one or more predetermined pages of the first buffer into the backup memory block.” (claim 9), Lin also teaches loading portions of this data into two different queues: “14. The method as claimed in claim 9, wherein the step of performing the write operation based on the write command further comprises: generating a plurality of write queues according to the write command, wherein the write queues comprise at least a first write queue, a second write queue and a third write queue, the first write queue indicates a first portion of data to be written into the first buffer, the second write queue indicates a second portion of data to be written into the second buffer” (claim 14)]
As per claim 5. Appireddygari teaches The method of claim 2, and Appireddygari further teaches wherein the first set of data blocks are from a first data chunk, and a part of the second set of data blocks are from the first data chunk and another part of the second set of data blocks are from a second data chunk. [Appireddygari teaches blocks from different user program data that are inserted into the queues on a basis of arrival order, and Appireddygari further teaches that a queue may contain data from more than one user program, where it would be possible for the blocks from one user program data to occupy two queues while the second queue of the two queues is shared with another user program data: Appireddygari teaches blocks belonging to chunks, or user program data being backed up: “identify and replicate data blocks (252) of user program data (242), residing in the host storage array (240), based on a configuration of the backup agent (238); queue any replicated data blocks (252) of user program data (252) within one or more block queues (254);” (paragraph 38); Appireddygari teaches a plurality of user program data “FIG. 2B shows a source host in accordance with one or more embodiments of the invention. The source host (230) described herein may operatively connect with the backup storage system (BSS) (not shown) described below with respect to FIG. 3B. Further, the source host (230) may represent a physical computing system that includes a host interface (232), one or more user programs (234A-234N)” (paragraph 33); Appireddygari teaches the data blocks are stored in the queues in arrival-based order, rather than having any queue specific to a particular user program: “Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme. A queuing scheme may refer to an order in which data blocks in a given data block queue may be arranged. The aforementioned arrival based queuing scheme subsequently arranges the data blocks in a given data block queue in the order in which the data blocks had been selected for backup by a backup agent executing on the source host.” (paragraph 100); Appireddygari teaches each queue may have blocks corresponding to more than one user program: “In Step 606, for each data block in each data block queue (identified in Step 500), stream dependency information (SDI) (if any) is obtained. In one embodiment of the invention, the SDI may be derived from the examination of header information pertaining to each data block. Specifically, information such as, for example, the data block sequence number may be extracted and used to derive SDI.” (paragraph 103), and “In Step 608, zero or more unique data block streams is/are identified using the SDI (obtained in Step 606). In one embodiment of the invention, SDI may refer to information that relates two or more data blocks to one another. These related data blocks may pertain to a unique data block stream. A data block stream may refer to a collection of data blocks belonging to a same or common backup job. In turn, a backup job may refer to a backup operation defined by a set of information such as, for example, the data (e.g., user program data) being backed up, the target location of the backup (e.g., BSS), and the time at which the backup is being performed.” (paragraph 104)]
As per claim 9. Appireddygari teaches The method of claim 1, and Appireddygari further teaches wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: buffering a first set of data blocks from a first queue and a second set of data blocks from a second queue in a first data buffer. [Appireddygari teaches a single buffer used for receiving the data block sets from the queues: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78), also see figure 3A.]
As per claim 14. Appireddygari teaches An apparatus for data storage, comprising: at least one memory for storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to perform: [“Further, each source host (102A-102N) may provide and manage the allocation of various computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.) towards the execution of various processes (or tasks) that may be instantiated thereon. One of ordinary skill will appreciate that each source host (102A-102N) may perform other functionalities without departing from the scope of the invention. Examples of a source host (102A-102N) may include, but are not limited to, a desktop computer, a tablet computer, a server, a mainframe, a smartphone, or any other computing system similar to the exemplary computing system shown in FIG. 8.” (paragraph 19)] aligning a plurality of sets of data blocks in a plurality of queues; buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues; and storing the data blocks in each data buffer into a NAND unit. [The rationale for the rejection in claim 1 is herein incorporated.]
As per claim 15. Appireddygari teaches A non-transitory computer readable storage medium storing a set of instructions that are executable by one or more processing devices to cause a computer to perform a method comprising: [“Further, each source host (102A-102N) may provide and manage the allocation of various computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.) towards the execution of various processes (or tasks) that may be instantiated thereon. One of ordinary skill will appreciate that each source host (102A-102N) may perform other functionalities without departing from the scope of the invention. Examples of a source host (102A-102N) may include, but are not limited to, a desktop computer, a tablet computer, a server, a mainframe, a smartphone, or any other computing system similar to the exemplary computing system shown in FIG. 8.” (paragraph 19)] aligning a plurality of sets of data blocks in a plurality of queues; buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues; and storing the data blocks in each data buffer into a NAND unit. [The rationale of the rejection of claim 1 is herein incorporated.]
As per claim 16. Appireddygari teaches The non-transitory computer readable storage medium of claim 15, and Appireddygari further teaches wherein the set of instructions are executable by the one or more processing devices to cause the computer to perform: [See the rejection in claim 15 above] aligning a first set of data blocks in a first queue; and aligning a second set of data blocks in a second queue. [The rationale of the rejection in claim 2 is herein incorporated.]
As per claim 18. Appireddygari teaches The non-transitory computer readable storage medium of claim 16, and Appireddygari further teaches wherein the first set of data blocks and the second set of data blocks are from a same data chunk. [The rationale of the rejection in claim 4 is herein incorporated.]
As per claim 19. Appireddygari teaches The non-transitory computer readable storage medium of claim 16, and Appireddygari further teaches wherein the first set of data blocks are from a first data chunk, and a part of the second set of data blocks are from the first data chunk and another part of the second set of data blocks are from a second data chunk. [The rationale of the rejection in claim 5 is herein incorporated.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Miao (US 20180341579 A1, hereinafter Miao)
As per claim 3. Appireddygari teaches The method of claim 2, and Appireddygari also teaches the underlined portion of the following: wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [See the rejection in claim 2 above.]
However, Appireddygari does not explicitly disclose the underlined portion of the following: wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. 
Miao teaches the underlined portion of the following: wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [Miao teaches different queues associated with different namespaces, where the data being entered into different queues would belong to different namespaces. “The driver 630 may receive data access commands from an upper layer and push the data access commands into one or more FIFO (First-In-First-Out) queues successively according to the reception times. The upper layer may be the application 610 or the OS 620. For example, the memory 150 may allocate space for three FIFO queues associated with the namespaces “123e4567-e89b-12d3-a456-426655440000”, “123e4567-e89b-12d3-a456-665544000042” and “123e4567-e89b-12d3-a456-554400004266”. FIG. 7 is a flowchart illustrating a method for controlling an SSD according to an embodiment of the invention. The method is performed when the processing unit 110 loads and executes the driver 630. The method repeatedly executes a loop (steps S710 to S770) for dealing with a data access command issued by the application 610. In each iteration, one of the namespaces is selected according to the QoSs and the execution logs (step S710), the data access command that is earliest entered is obtained from a queue corresponding to the selected namespace, where the data access command includes information indicating at least a namespace, a command type, a logical storage addresses for the data access command (step S730), one of the H2F tables associated with the namespace is determined by searching the namespace mapping table 500 (step S750), a physical location corresponding to the logical storage addresses is read from the determined H2F table (step S770) and a data access request is generated and issued to the SSD 140, where the data access request includes information indicating at least a request type and the physical location for the data access request (step S790). The command type of the data access command may be a data read, a data write, etc. For example, the data access command may instruct the SSD 140 to read data from the addresses ranging from LBA0 to LBA10 associated with the namespace “123e4567-e89b-12d3-a456-426655440000”. Or, the data access command may instruct the SSD 140 to write data into the addresses ranging from LBA0 to LBA10 associated with the namespace “123e4567-e89b-12d3-a456-426655440000”.” (paragraph 26)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Miao’s disclosures directed towards using different queues to queue data associated with different namespaces. Doing so would allow for a method to “improve the access performance to reflect the characteristics of the NAND flash devices” (paragraph 3).
Therefore, it would have been obvious to combine Appireddygari and Miao for the benefit of creating a method to obtain the above specified limitations.
As per claim 17. The non-transitory computer readable storage medium of claim 16, wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [The rationale in the rejection of claim 3 is herein incorporated.]

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Lin et al. (US 20190095321 A1, hereinafter Lin)
As per claim 8. Appireddygari teaches The method of claim 1, and Appireddygari further teaches wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: [See the rejection in claim 1 above] and Appireddygari teaches the underlined portion of the following: buffering a first set of data blocks from a first queue in a first data buffer; and buffering a second set of data blocks from a second queue in a second data buffer. [See the rejection in claim 1 above]
However, Appireddygari does not explicitly disclose the underlined portion of the following: buffering a first set of data blocks from a first queue in a first data buffer; and buffering a second set of data blocks from a second queue in a second data buffer.
Lin teaches the underlined portion of the following: buffering a first set of data blocks from a first queue in a first data buffer; and buffering a second set of data blocks from a second queue in a second data buffer. [Lin teaches at least two write queues used to write data different sets of data (first portion of data and second portion of data) into their respective buffers (first and second buffers): “generating a plurality of write queues according to the write command, wherein the write queues comprise at least a first write queue, a second write queue and a third write queue, the first write queue indicates a first portion of data to be written into the first buffer, the second write queue indicates a second portion of data to be written into the second buffer, the third write queue indicates a third portion of data to be written into the first buffer; performing corresponding write tasks based on the first write queue and the second write queue;” (claim 14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Lin’s disclosures directed towards writing different sets of data into their respective buffers. Doing so would allow for a more efficient method of processing data from multiple data queues.
Therefore, it would have been obvious to combine Appireddygari and Lin for the benefit of creating a method to obtain the above specified limitations.

	
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Bannur Subraya et al. (US 20200012452 A1, hereinafter Bannur)
As per claim 6. Appireddygari teaches The method of claim 2, and Appireddygari further teaches the underlined portion of the following: wherein the first set of data blocks and the second set of data blocks are from a first namespace. [See the rejection in claim 2 above.]
However, Appireddygari does not explicitly disclose the underlined portion of the following: wherein the first set of data blocks and the second set of data blocks are from a first namespace.
Bannur teaches the underlined portion of the following: wherein the first set of data blocks and the second set of data blocks are from a first namespace.
[Bannur Shows allocating multiple queues when writing to a particular namespace, meaning the data in those queues would belong to the same namespace: “The I/O processing engine may further allocate additional I/O queues to the substitute controller and re-route data and commands related to I/O operations for the storage namespace associated with the heated controller to the substitute controller using the additional I/O queues. (paragraph 17); “Since the data and commands related to I/O operations for the storage namespace associated with the heated controller are re-routed to the substitute controller using additional I/O queues, therefore, existing I/O queues of the substitute controller are not overloaded.” (paragraph 18)”]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Bannur’s disclosures directed towards multiple queues containing data belonging to the same namespace. Doing so would allow for a more efficient method of transferring and writing such data.
Therefore, it would have been obvious to combine Appireddygari and Bannur for the benefit of creating a method to obtain the above specified limitations.
As per claim 20. The non-transitory computer readable storage medium of claim 16, wherein the first set of data blocks and the second set of data blocks are from a first namespace. [The rationale in the rejection of claim 6 is herein incorporated]

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nam et al. (US 20180081584 A1, hereinafter Nam)
As per claim 7. Appireddygari teaches The method of claim 1, and Appireddygari further teaches wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: [See the rejection in claim 1 above] and Appireddygari teaches the underlined portion of the following: sequentially receiving a set of data blocks from a queue; and sequentially storing the received set of data blocks in a data buffer.
However, Appireddygari does not explicitly disclose the underlined portion of the following: sequentially receiving a set of data blocks from a queue; and sequentially storing the received set of data blocks in a data buffer.
Nam teaches the underlined portion of the following: sequentially receiving a set of data blocks from a queue; and sequentially storing the received set of data blocks in a data buffer. [Nam teaches a buffer that receives the data (data segments) sequentially: “The method includes; sequentially receiving first data segments from a host under the control of the memory processor, wherein each first date segment has a first size, sequentially storing the received first data segments in the buffer until a cumulative size of the received first data segments reaches a second size, and programming a second data segment having the second size and including the stored first data segments in a non-volatile memory.” (paragraph 6), and “FIG. 6 is a flowchart summarizing a method according to which a host may efficiently program data in a non-volatile memory according to embodiments of the inventive concept. Referring to FIGS. 1, 2, 3, 4, 5 and 6, the memory controller 300 is assumed to sequentially receive a set of first data segments D1 to D8 from the host 120 (S610), where each of the first data segments D1 to D8 is further assumed to have the first size 51.” (paragraph 79); Nam also specifies sequentially storing the received data in the buffer as well: “In response, the memory controller 300 may sequentially and temporarily store the received first data segments D1 to D8 in the buffer 340 (S620).” (paragraph 80); and where the data segments are to have a uniform size: “The host processor 210 may sequentially transmit each of the first data segments Di to the storage device 140. Each of the first data segments Di is assumed to have a first size. Here, the term “first size” may refer to a basic (or minimum) unit size for data processed (e.g., temporarily stored) in response to a host instruction (e.g., a “processing unit” size for the host in relation to at least one of transmitting a data segment to the data storage 140, and internally processing within the host). For example, the host 120 may temporarily store data having the first size in response to the processing of a host instruction somewhere in the entire memory and/or an external memory, such as NVM 400. In certain embodiments of the inventive concept, the first size may be 64 bytes, but those skilled in the art will recognize that any reasonable definition of the first size may be used in embodiments. of the inventive concept.” (paragraph 24)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Nam’s disclosures directed towards sequentially receiving and storing data in a buffer. Doing so would allow for a more predictable pipelining and processing of the data.
Therefore, it would have been obvious to combine Appireddygari and Nam for the benefit of creating a method to obtain the above specified limitations.

	
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Um (US 20170371548 A1, hereinafter Um)
As per claim 10. Appireddygari teaches The method of claim 9, and Appireddygari further teaches wherein storing the data blocks in each data buffer into the NAND unit comprises: [See the rejection in claim 9 above] and Appireddygari also teaches the underlined portion of the following: storing the first set of data blocks into a first NAND unit after buffering the first set of data blocks; and storing the second set of data blocks into the first NAND unit after buffering the second set of data blocks. [See the rejection in claim 9 above]
However, Appireddygari does not explicitly disclose the underlined portion of the following: storing the first set of data blocks into a first NAND unit after buffering the first set of data blocks; and storing the second set of data blocks into the first NAND unit after buffering the second set of data blocks.
Um teaches the underlined portion of the following: storing the first set of data blocks into a first NAND unit after buffering the first set of data blocks; and storing the second set of data blocks into the first NAND unit after buffering the second set of data blocks. [Um teaches writing different sets of data into a single memory block, which corresponds to the claim’s first NAND unit: “The controller 130 writes and stores the data segments 700 of the first buffer 510 and the meta segments 740 of the second buffer 520 in the same one or different ones among the plurality of memory blocks included in the memory device 150.” (paragraph 103), and where the memory block comprises NAND flash memory cells: “While FIG. 3 shows, as an example, the memory block 330 which is constructed by NAND flash memory cells, it is to be noted that the memory block 330 of the memory device 300 according to the embodiment is not limited to a NAND flash memory and may be realized by a NOR flash memory, a hybrid flash memory in which at least two kinds of memory cells are combined or a one-NAND flash memory in which a controller is built in a memory chip.” (paragraph 72)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Um’s disclosures directed towards writing different sets of data into the same NAND memory block. Doing so would allow for a more efficient storage of multiple sets of related data.
Therefore, it would have been obvious to combine Appireddygari and Um for the benefit of creating a method to obtain the above specified limitations.

	
As per claim 13. Appireddygari teaches The method of claim 1, but Appireddygari does not explicitly disclose wherein the NAND unit comprises at least one of NAND physical page, NAND physical block, NAND plane, NAND IC, NAND channel, and NAND block band.
However, Um teaches wherein the NAND unit comprises at least one of NAND physical page, NAND physical block, NAND plane, NAND IC, NAND channel, and NAND block band. [See the rejection in claim 10 above where Um teaches a NAND physical block]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Um’s disclosures directed towards a NAND unit comprising a NAND block. Doing so would allow for greater predictability and specificity in data storage operations.
Therefore, it would have been obvious to combine Appireddygari and Um for the benefit of creating a method to obtain the above specified limitations.

	
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Um and Choi (US 20200065240 A1, hereinafter Choi)
As per claim 11. Appireddygari teaches The method of claim 9, and Appireddygari further teaches further comprising: aligning a third set of data blocks in the first queue after buffering the first set of data blocks; aligning a fourth set of data blocks in the second queue after buffering the second set of data blocks; [See rejection in claim 1 and 9 above, where a data block set comprises a sequence of data blocks and the third and fourth sets of data blocks can be the sequences queued into the two queues after transmitting and storing the first and second sequences into the buffer.]
Appireddygari further teaches the underlined portion of the following: buffering the third set of data blocks and the fourth set of data blocks in a second data buffer; [See the rejection above]
Appireddygari also teaches the underlined portions of the following: and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks. [See the rejection above and the rejection in claim 1 pertaining to storing data sets into a NAND unit.]
	However, Appireddygari does not explicitly disclose the underlined portions of the following: buffering the third set of data blocks and the fourth set of data blocks in a second data buffer; and and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks.
	Choi teaches the underlined portion of the following: buffering the third set of data blocks and the fourth set of data blocks in a second data buffer; [Choi teaches different write sets of transactions into two different write buffers “ The controller A30 allocates a first write buffer A32 in the volatile memory 144 when first write data TRAN_WDATA1 which are grouped into a first transaction and first total size information TTSIZE1 on a total size of the first transaction are inputted from the host A10.” (paragraph 47), and “The controller A30 allocates a second write buffer A33 in the volatile memory 144 when second write data TRAN_WDATA2 which are grouped into a second transaction and second total size information TTSIZE2 on a total size of the second transaction are inputted from the host A10.” (paragraph 48)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Choi’s disclosures directed towards directing different data transactions towards different buffers. Doing so would allow for more efficient management of buffer space.
Therefore, it would have been obvious to combine Appireddygari and Choi for the benefit of creating a method to obtain the above specified limitations.
However, Appireddygari in view of Choi does not explicitly disclose the underlined portion of the following: and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks.
Um teaches the underlined portion of the following: and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks. [Um teaches writing data to any one of a plurality of memory blocks (NAND unit), where one of the plurality of the memory blocks taught by Um could function as the claim’s ‘second NAND unit,’ different from the claim’s ‘first NAND unit,’ which could correspond to a different memory block among the plurality of memory blocks taught by Um: “The controller 130 writes and stores the data segments 700 of the first buffer 510 and the meta segments 740 of the second buffer 520 in the same one or different ones among the plurality of memory blocks included in the memory device 150.” (paragraph 103), and “In addition, the controller 130 writes and stores the L2P and P2L map segments 522 and 524 of the first and second map data of the second buffer 520 in pages included in the memory blocks 552 to 584 of the memory device 150. In an embodiment, the data segments 512 may be stored in data memory blocks, and the L2P map segments 522 of the first map data and the P2L map segments 524 of the second map data may be stored in map memory blocks among the memory blocks 552 to 584. In another embodiment, the data segments 512 and the L2P and P2L map segments 522 and 524 of the first and second map data may be stored in any one among the memory blocks 552 to 584.” (paragraph 86)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari in view of Choi with Um’s disclosures directed towards writing data any one among a plurality of memory blocks. Doing so would allow for a more flexible scheme for saving different iterations of data.
Therefore, it would have been obvious to combine Appireddygari, Choice, and Um for the benefit of creating a method to obtain the above specified limitations.

	
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Bolkhovitin et al. (US 20190102249 A1, hereinafter Bolkhovitin)
As per claim 12. Appireddygari teaches The method of claim 1, and Appireddygari further teaches the underlined portion of the following: further comprising: translating logic block addresses (LBAs) of the plurality of sets of data blocks to physical block addresses (PBAs) or physical page addresses (PPAs).
However, Appireddygari does not explicitly disclose the underlined portion of the following: further comprising: translating logic block addresses (LBAs) of the plurality of sets of data blocks to physical block addresses (PBAs) or physical page addresses (PPAs).
Bolkhovitin teaches the underlined portion of the following: further comprising: translating logic block addresses (LBAs) of the plurality of sets of data blocks to physical block addresses (PBAs) or physical page addresses (PPAs). [“ One or more write commands may be sent to the non-volatile storage to write data at the sequence of external LBAs. Some non-volatile storage devices may map between the external LBA to an internal address, which may define a physical location in the non-volatile storage device. For example, the non-volatile storage device may have a data structure (e.g., logical to physical translation table) that maps external LBAs to physical block addresses (PBAs) in the non-volatile storage device.” (paragraph 34)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari with Bolkhovitin’s disclosures directed towards translation of a logical address to a physical address. Doing so would allow for mapping and storing data transmitted to a storage device.
Therefore, it would have been obvious to combine Appireddygari and Bolkhovitin for the benefit of creating a method to obtain the above specified limitations.

Additional Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ramalingam (US 20180088810 A1) teaches segregating data into different queues: “FIG. 7 shows a methodology performed by a storage device as described just above. According to the method of FIG. 7, the method includes executing 701 a wear leveling routine by servicing cold data from a first queue in a non volatile storage device to write the cold data. The method also includes executing 702 a garbage collection routine by servicing valid data from a second queue in the non volatile storage device to write the valid data.” (paragraph 52)
Sharon (US 20200409559 A1) teaches data blocks divided into multiple namespaces: “The logical address space 134, in one embodiment, is divided into logical addresses corresponding to respective data blocks. In some embodiments, the logical addresses are LBAs (in other embodiments, the logical addresses may correspond to some other form of logical identifiers). in one embodiment, a namespace is a range of contiguous unique and monotonically increasing logical block addresses.” (paragraph 81), “In one embodiment, data blocks may represent the smallest amount of data associated with a given logical address. Data blocks may be further divided into sectors. As but one example, a sector may be 512 bytes and a data block may include 8 sectors and be 4 KB. Data blocks are quantities of space allocated for and storing data on the physical address space 602. The LBAs represent the data blocks in the logical address space 134.” (paragraph 82), “The logical address space 134 is further divided into namespaces. A namespace is a logical sub-dividing of the logical address space 134. A namespace may also be interchangeably referred to as a logical partition or logical unit number (LUN). in one embodiment, a namespace is a range of contiguous and monotonically increasing logical block addresses. Each namespace of a plurality of namespaces represented in the logical address space 134 comprises a set of logical block addresses (LBA). FIG. 6 illustrates, as an example, a division of the logical address space 134 into three namespaces (namespace 604, namespace 606, namespace 608).” (paragraph 83)

Response to Arguments
In pages 8-9, the Applicant argues:
Claims 1, 2, 4, 5, 9, 14, 15, 16, 18, and 19 stand rejected under 35 U.S.C. §102(a)(1)/(a)(2) as allegedly being anticipated by Appireddygari. Applicant respectfully traverses this rejection.
Appireddygari fails to teach all the elements of independent claim 1. In particular, Appireddygari fails to teach “each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues” as recited in claim 1.
The Office relies on paragraphs 0046 and 0078 of Appireddygari to teach this element. Applicant respectfully disagrees with this characterization of Appireddygari. As noted by the Office, Appireddygari teaches that the “data blocks are sorted by the ‘nearest critical based queueing scheme’ while queued in the plurality of queues” (Office Action, page 3). More specifically, Appireddygari teaches that
the block sorter (248) may include functionality to: receive modified weight-
based Euclidean distances between queued adjacent data block (252) pairs from
the Euclidean distance calculator (244); rearrange the queued data blocks (252)
in each block queue (254) based at least on the received modified weight-
based Euclidean distances, to achieve a nearest critical based queuing
scheme; and provide the rearranged, queued data blocks (252) to the transmit
buffer (250). A queuing scheme may refer to an order in which data blocks (252)
in a given block queue (254) may be arranged. The aforementioned nearest
critical based queuing scheme subsequently arranges the data blocks (252) in
a given block queue (254) such that, in ranking order, the nearest and most
critical data blocks (252) occupy the front-most sequence positions (256),
whereas the farthest and least critical data blocks (252) alternatively occupy
the rear-most sequence positions (256).
Appireddygari, paragraph 0046 (emphasis added).
Appireddygari also teaches that “[t]he data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme” (paragraph 0078, emphasis added).
Based on the plain meaning of Appireddygari, the queued data blocks are rearranged in the block queue (per paragraph 0046) and are queued at the write buffer in the rearranged ordering (i.e., the nearest critical based queuing scheme, per paragraph 0078). This is clearly not the same as “each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues” as recited in claim 1 (emphasis added). That is, while Appireddygari reorders the blocks in the queue, the claimed subject matter retains the ordering of the blocks in the queue. Accordingly, Applicant submits that Appireddygari fails to teach or suggest all the elements of independent claim 1.
Because Appireddygari fails to teach all the elements of independent claim 1, claim 1 is distinguishable over Appireddygari. Independent claims 14 and 15, while of different scope than claim 1, recite similar elements and are therefore also distinguishable over Appireddygari.
As per the argument that Appireddygari fails to teach all the elements of independent claim 1, the Examiner respectfully disagrees.
Specifically, the Applicant argues that Appireddygari fails to teach the disclosures of claim 1, where claim 1 is stated to be directed at retaining the ordering of the data blocks as in the queues when the data blocks are later buffered in a buffer, because Appireddygari’s disclosure involves rearranging the data blocks in the queue prior to queuing the data blocks in the buffer in the rearranged order.
However, the Examiner notes that the pertinent limitation of claim 1 (“buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, each set of data blocks in the one or more data buffers having the same order as that in the plurality of queues;”) as well as claims 14 and 15 do not establish a reference point to which the to-be-retained order of the data blocks must be traced. The limitation requires the order of the data blocks that are buffered in the buffers must be the same as the order “as that in the plurality of the queues” while being silent as to whether this order is meant to correspond an ordering made in the queues at a specific point, such as when first aligned, immediately before being buffered in the buffer, or any point in between.
Therefore, under the broadest reasonable interpretation, the Examiner has interpreted that the teaching of Appireddygari pertaining to a rearranged order that may be reflected in the data blocks when they are present in queues as well as when present in the write buffer may correspond the order that is reflected in claim 1’s queues and the buffers.
The Examiner therefore finds that Appireddygari’s disclosure teaches the limitations of claim 1 as well as independent claims 14 and 15 reciting similar elements.
In pages 9-10, the Applicant argues:
Claims 2, 4, 5, and 9 depend from claim 1 and claims 16, 18, and 19 depend from claim
15. By virtue of their dependencies, claims 2, 4, 5, 9, 16, 18, and 19 are also distinguishable over Appireddygari.
Applicant respectfully requests that the 35 U.S.C. §102 rejection of the claims by withdrawn.
Rejection Under 35 U.S.C. §103
Claims 3 and 17 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Miao.
Claim 8 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Lin.
Claims 6 and 20 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Bannur.
Claim 7 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Nam.
Claims 10 and 13 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Um.
Claim 11 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Um and Choi.
Claim 12 stands rejected under 35 U.S.C. §103 as allegedly being unpatentable over Appireddygari in view of Bolkhovitin. Claims 3, 6—8, and 10-12 depend from claim 1 and claims 17 and 20 depend from claim 15.
By virtue of their dependencies, claims 3, 6-8, 10-12, 17, and 20 are distinguishable over the cited references. The additionally cited references (Miao, Lin, Bannur, Nam, Um, Choi, and Bolkhovitin) fail to cure the deficiencies of Appireddygari; nor does the Office allege such. Applicant respectfully requests that the 35 U.S.C. §103 rejection of the claims by withdrawn.
As per the arguments pertaining to claims dependent on the independent claims argued, please see the response pertaining to the arguments directed towards the independent claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-6:30, Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on  (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183